DETAILED ACTION
This Action is in response to amendments and arguments filed 18 October 2021 for  application 16/234370 filed 27 December 2018.  Currently claims 1-10 and 12-21 are pending. Claim 11 has been canceled. Claim 21 is new. Claim interpretation under 35 USC 112(f) has been withdrawn in light of the amendments. Rejections under 35 USC 112(b) have been withdrawn in light of the amendments and arguments; however, other rejections under 35 USC 112(b) have been set forth in response to the amendments. It is noted that a translated version of the  foreign priority document (CN201711464885) has not been filed to establish the 28 December 2017 priority data. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 
Specifically, the Applicants Argue:
Claims 1-10 and 12-20 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses this rejection. …
1. Step 2A - Prong One: The Claims Do Not Fall Within the "Mental Processing" 
Grouping of Abstract Idea. The Office indicates on page 8 of the Office Action that the independent claims 1 falls into the "mental processing" group. The Oct 2019 Update explicitly sets forth that "[a] claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process." … Claim 1 is not directed to manually selecting and displaying questions. In contrast, claim 1 recites "using machine-learning to obtain the weights of the multiple features," which cannot be practically performed in the human mind. Claim 1 is analogous to the patent eligible example 37 of Subject Matter Eligibility Examples: Abstract Idea issued January 7, 2019. Similarly, example 37 is directed to training a neural network and found patent eligible. Similar to the claim in example 37, "the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception." 
Subject Matter Eligibility Examples, p. 9. 2. Step 2A - Prong Two: The Claims Integrate into a Practical Application  Assuming arguendo that claim 1 recites an abstract idea as identified by the 2019 PEG, to which Applicant strongly disagrees, Applicant respectfully submits that claim 1 recites integration into a practical application and is thus still not directed to an abstract idea. … That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity." Id., p. 12. The data processing method of the embodiments of the present disclosure constructs a candidate question set of a first product object using existing user questions of other product objects, and is thereby able to recommend questions of the candidate problem set to a user. Moreover, since the candidate question set of the first product object is constructed based on product objects that are similar to the first product object, the questions in the candidate question set of the first product object can reflect points of concern of other users with respect to the product object. Furthermore, a recommended question set of the first product object is constructed using comprehensive feature scores of the questions, and thus questions in the recommended question set can be recommended to the user. The questions recommended to the user can further reflect the points of concern of the other users with respect to the product object. Claim 1 recites in part, with emphasis added: calculating comprehensive feature scores of questions in the candidate question set according to characteristic scores of multiple features and weights of the multiple features, the multiple features including respective answers of the existing user questions, the calculating including: dividing the existing user questions into positive samples and negative samples; and using machine-learning to obtain the weights of the multiple features. This is an improvement to the conventional computer technology as described in the paragraph [0075] of the originally filed application. 

Examiner Response
The Examiner respectively disagrees.  As set forth in the current Office Action, each amended independent claim recites both mental steps (namely, “dividing the existing user questions into positive samples and negative samples” which is an act of judgement) and mathematical concepts steps (namely, “to obtain the weights of the multiple features” which is a mathematical calculation). The recitation of machine-learning to perform the mathematical calculations (at Step 2A, Prong 2) of computing the weights is recited in the claims (as well as, it may be noted, in the specification) at a high level of generality which simply links the function performed by the mathematical calculations to the machine-learning technological environment. Without sufficient additional details on the function of the machine-learning (training, re-training, adaptive learning for instance), the recitation of machine-learning fails to integrate the judicial exception into a practical application. It is also noted that the particular sections of the specification referenced in the above argument do not even recite any machine-learning functionality. The Examiner maintains that neither the mental steps nor the mathematical calculations recited in the claims, even when viewed in light of the BRI of the specification (including the particular paragraphs cited in the Applicant’s argument), clearly integrate the judicial exceptions into a practical application where the mental steps (as set forth in both the current and the NOFA) may also be performed on pen and paper as well as by generic computing resources and where the mathematical calculations may be performed by generic computing resources. 

The Applicants Further Argue:
Step 2B: The Claims Recite "Significantly More" Than Any Alleged Abstract Idea. In addition, assuming arguendo that Applicant's claims are directed to an abstract idea-a conclusion with which Applicant strongly disagrees-Applicant's claims add significantly more than any abstract idea. The claims of the present application include specific means or method that improves the relevant technology, and the claimed method uses a combined set of specifically recited steps and features that provides payment information based on the time difference between two wireless connections. The claims include steps and features that are not routine or conventional. The combination of steps and features, when looked at as a whole, is significantly more than an abstract idea. Additionally, the claims recite steps and features that impart meaningful limit on the claim scope. …The Office, however, merely makes a conclusory statement on page 9 of the Office Action as follows: The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity. The Office does not provide any factual support for such a conclusion by including a citation to an express statement made by an applicant, a citation to a court decision discussed in MPEP §2016.05(d)(II), or a citation to a publication, or by taking official notice. If the Office maintains such rejection in the next Office Action, if any, Applicant respectfully requests that the Office take an official notice by filing an affidavit to support such conclusion. 

Examiner Response
The Examiner respectively disagrees.  The section referenced in this argument on page 9 of the NOFA actually does cite evidence in the form of MPEP 2106.05(g). In addition, the NOFA also cites MPEP 2016.05(d) (II)(i) for WURC activity ([p. 31]) which also indicates that the usage of generic computing resources to the judicial exception does not make the claims eligible. For clarity, the current office action has added additional MPEP citations (namely, MPEP 2106.05(a)) for all of the instances in which the claims recite generic computer components to perform the judicial exception. Therefore, the Examiner maintains that the combination of generic computing resources with the mathematical and mental operations do not transform those operations into an inventive concept because the recited hardware is merely functional without integrating the judicial exception into a practical application such as the improvement of computer technology.  

The Applicants Further Argue:
As an initial matter, claim 11 is cancelled herein without prejudice to or disclaimer 
of the subject matter recited therein, thereby rendering the § 101 rejection of claim 11 
moot. Further, solely in the interest of expediting allowance, Applicant herein amends 
claims as shown above. Applicant respectfully requests reconsideration in light of the 
amendments presented herein. … Johnson only describes that the aggregation of search queries is "based on clickstream data between the original search queries and the old e-commerce item listing." Johnson, paragraph [0041]. There is no mentioning of the answers of the search queries in Johnson. Thus, Johnson does not disclose "the multiple features including respective answers of the existing user questions," as claim 1 recites (emphasis added). Furthermore, Johnson does not describe any machine learning. Thus, Johnson could not possibly disclose "dividing the existing user questions into positive samples and negative samples; and using machine-learning to obtain the weights of the multiple features," as claim 1 recites (emphasis added). For at least the reasons presented herein, Johnson does not disclose all of the features of claim 1.

Examiner Response
This Applicants’ Argument with respect to the amended independent claims have been considered but are moot because the new ground of rejection of the independent claims in view of Kochura and Ibrahim (claims 1 and 10) and in view of Kochura, Ibrahim, and Johnson (claim 19) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, 16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim 6 and claim 15 recites the limitation "the first object" in line 4 and line 5, respectively.  There is insufficient antecedent basis for this limitation in each claim. . Claims 7 and 16 are also rejected because they depend from claims 6 and 15, respectively.
Claim 19 recites the limitation "the displayed questions" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 20 and 21 are also rejected because they depend from claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-9), a machine/system/product (claims 10, 12-21), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 10, and 19, the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1: 
… selecting a first product object;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of selecting a product.  The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
determining one or more candidate product objects that are similar to the first product object. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining similar products. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
constructing a candidate question set for the first product object based on existing user questions of the one or more candidate product objects (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming questions about the first product based on user questions associated with similar products. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
and calculating comprehensive feature scores of questions in the candidate question set according to characteristic scores of multiple features and weights of the multiple features, the multiple features including respective answers of the existing user questions, the calculating including:  (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of calculating comprehensive scores of  questions based on scores and weights associated with features of questions that include answers. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
dividing the existing user questions into positive samples and negative samples;  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of dividing/parsing (a judgement) the set of questions into positive and negative samples. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
and using … to obtain the weights of the multiple features..  (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of computing weights of features. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
Prong 2 (No): The claim recites additional elements:
A method implemented by one or more computing device, the method comprising:  The system/processors in the computer system that perform the mental steps of selecting, determining, and constructing are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception.  
machine-learning:  The machine learning used to perform the mathematical steps of computing feature weights is recited at a high level of generality that merely generally links the judicial exception to a particular technological environment.
None of these additional elements integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  (See MPEP 2106.05(a)).
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. (See MPEP 2106.05(a)).
machine-learning:  as noted above.

As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.

Independent claim 10 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
An apparatus comprising: one or more processors; and  one or more memories storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: The system/processors in the computer system that perform the mental steps of selecting, determining, and constructing and mathematical steps of computing weights and scores are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception. (See MPEP 2106.05(a)).
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of each of claim 10, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 10 does not recite identified elements deemed by the courts as "significantly more”.

Regarding independent claim 19, the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mathematical concepts and mental processes groups and do not recite additional elements that integrate the judicial exception into a practical application.
Claim 19 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1: 
… receiving the questions in the candidate question set of the first product object; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of receiving candidate questions related to a product which may be performed on pen and paper (see, for example, MPEP 2106.04(a)(2)(III)(C2)). The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
calculating comprehensive feature scores of questions in the candidate question set according to characteristic scores of multiple features and weights of the multiple features, the multiple features including respective answers of the existing user questions, the calculating including:  (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of calculating comprehensive scores of  questions based on scores and weights associated with features of questions that include answers. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
dividing the existing user questions into positive samples and negative samples; and using machine-learning to obtain the weights of the multiple features..  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of dividing/parsing the set of questions into positive and negative samples. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
and using … to obtain the weights of the multiple features..  (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of computing weights of features. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
and submitting a question selected by the user from the displayed questions.   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of submitting a displayed selected question (see, for example, 2106.04(a)(2)(III)(C1)). The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
Prong 2 (No): The claim recites additional elements:
One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: The system/processors in the computer system that perform the steps of selecting, receiving, displaying, and submitting are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception.  (See MPEP 2106.05(a)).
receiving an access request of a user for a question … of a first product object; The function of receiving an access request of a user for a question (interface) of a first product is a mere data gathering step as well as a selection from a user of a particular data source or type of data to be manipulated that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
Question interface .. displaying the question interface … question interface; 
receiving a request for viewing questions in a candidate question set of the first product object based on the question …;  28 The function of receiving a request for viewing a question set is a mere data gathering step as well as a selection from a user of a particular data source or type of data to be manipulated that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
receiving the questions in the candidate question set of the first product object; In addition to being mental processes as pointed out above, the functions of receiving are mere data gathering steps that are recited at a high level of generality that does not impose a meaningful limit on the judicial exception.
machine-learning:  The machine learning used to perform the mathematical steps of computing feature weights is recited at a high level of generality that merely generally links the judicial exception to a particular technological environment.
None of these additional elements integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  (See MPEP 2106.05(a)).
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above. (See MPEP 2106.05(a)).
receiving an access request of a user for a question … of a first product object; - It is noted that the claimed extra-solution of data gathering (receiving) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(a)).
Question interface .. displaying the question interface … question interface; It is also noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of displaying a question interface, forming access to it by a received request, and requesting questions to view (on that interface including the display of recommended queries/questions that the user may respond by submitting) are routine and well known (for example, see Catarci et al. (“Visual Query Systems for Databases: A Survey”, Journal of Visual Languages and Computing (1997) 8, pp. 215-260) in particular with respect to [pp. 215-216, Section 1, pp. 251-252, Section 7.2]     VISUAL QUERY systems (VQSs) are defined as systems for querying databases that use a visual representation to depict the domain of interest and express related requests…. In recent years, many VQSs have been proposed in the literature (see e.g. Catarci and Costabile [93, 94], Catarci et al. [95], Cooper [110], Kennedy and Barclay [126] and Sawyer [146]). They adopt a range of different visual representations and interaction strategies (a very preliminary survey is by Kim [127])…. It follows that we are primarily interested in the interactive aspects of the user—system dialogue. Such a dialogue is mainly influenced by both the visual representations displayed on the screen and by the interaction strategies offered to the user., Even sophisticated users could express a request with a vague or imprecise condition, such as: retrieve all suppliers of ‘small’ parts in ‘recently introduced’ products…. Whereas, VQSs are usually equipped with mechanisms, e.g. browsers, for performing exploratory searches, so to help the users to specify their queries incrementally. While browsing, users gain insight into the contents and organization of the database… In Chang et al. [105, 106], the concept of progressive query is proposed: the user, who is not able to compose directly a query whose result fully satisfies his or her needs, can formulate the query progressively, i.e. step by step, by first asking general questions, obtaining preliminary results and then revisiting such outcomes to direct the query further in order to extract the result he or she is interested in. Note that the appropriate visualization of the preliminary result provides a significant feedback to the user and a useful suggestion about the right way to proceed towards the ultimate query.)    
receiving a request for viewing questions in a candidate question set or a recommended question set of the first product object based on the question …;  28 – as noted above and for which It is further noted that the claimed extra-solution of data gathering and selection from a user of a particular data source or type of data to be manipulated is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(a)).
receiving the questions in the candidate question set of the first product object; In addition to being mental processes as pointed out above, the functions of receiving and outputting/displaying are mere data gathering steps which are acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(g)(3)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(a)).
machine-learning:  as noted above.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 10 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 19 does not recite identified elements deemed by the courts as "significantly more”.

In summary, as shown in the analysis above, claims 1, 10, and 19 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1, 10, and 19 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Furthermore, regarding the dependent claims 2-9 which are dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
further comprising: constructing a recommended question set of the first product object based on the comprehensive feature scores.      (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming a set of questions based on scores calculating comprehensive scores. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 3:
Step 2A
Prong 1 (Yes):
wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises sorting the questions in the candidate question set according to the comprehensive feature scores, (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of sorting questions according to scores. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
and constructing the recommended question set of the first product object based on a sorting result. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming questions according to sorted candidate questions. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite any additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 4:
Step 2A
Prong 1 (Yes):
wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises using a set constructed from questions corresponding to calculated comprehensive feature scores that are not less than a feature score threshold as the recommended question set of the first product object.    (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of comparing/calculating feature scores with a threshold to determine a question set. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite any additional elements
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 5:
Step 2A
Prong 1 (Yes): wherein the features further comprise one or a combination of the following: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, respective 25qualities of the existing user questions, respective degrees of concern of users in the existing user questions, and respective click rates of the existing user questions.  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining question features that represent the similarity between objects to which are associated questions, determining question features that represent qualities of the questions, determining features that represent answers to the questions, or determining question features that represent concerns of users in the question as well as the mathematical step of determining question features by calculating (adding) clicks associated with existing questions. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite additional elements:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 6:
Step 2A
Prong 1 (Yes):
wherein the determining the one or more candidate product objects that are similar to the first object comprises: performing word segmentation processing on description information of the product objects to obtain keyword sets corresponding to the first object (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of parsing (word segmentation processing) a product description to obtain product-specific keywords. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
and determining one or more product objects corresponding to one or more word vector similarity degrees that are not less than a word vector similarity threshold to be one or more candidate product objects similar to the first product object from among word vector similarity degrees that are calculated based on the keyword sets. (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of calculating a similarity from feature vectors and determining candidate products based on that similarity. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Prong 2 (No): The claim does not recite additional elements
Step 2B
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1.  
Claim 7:
Step 2A
Prong 1 (Yes):
wherein a word vector similarity degree of the one or more word vector similarity degrees comprises a Jaccard similarity coefficient.  (Yes) The claim, under its broadest reasonable interpretation, recites mathematical steps of computing a similarity metric according to the Jaccard similarity coefficient. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 8:
Step 2A
Prong 1 (Yes):
wherein the determining the one or more candidate product objects that are similar to the first product object comprises determining, from among picture similarities of other product objects with respect to the first product object, one or more product objects corresponding to one or more picture similarities that are not less than a picture similarity threshold as one or more candidate product objects similar to the first product object. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining candidate products related to another products through  determination of the similarity between images and recites the mathematical step of comparing/calculating the similarity relative to a threshold to determine the candidate product set.  The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Prong 2 (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 1. 
Claim 9:
Step 2A
Prong 1 (Yes): There is no additional element for Prong 1
Prong 2 (No): The claim recites additional elements:
further comprising storing questions in the candidate question set or a recommended question set of the first product object.   – The storing of information is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)).
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
further comprising storing questions in the candidate question set or the recommended question set of the first product object It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(a)).

Therefore, as a whole claims 2-9 do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding the dependent claims 12-18 which are dependent on claim 10, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 12:
Step 2A
Prong 1 (Yes): 
wherein the features comprise one or more of: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, respective qualities of the existing user questions, respective answers of the existing user questions, respective degrees of concern of users in the existing user questions, and respective click rates of the existing user questions.  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining question features that represent the similarity between objects to which are associated questions, determining question features that represent qualities of the questions, determining features that represent answers to the questions, or determining question features that represent concerns of users in the question as well as the mathematical step of determining question features by calculating (adding) clicks associated with existing questions. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 13:
Step 2A
Prong 1 (Yes):
wherein the acts further comprise constructing a recommended question set of the first product object based on the comprehensive feature scores.    (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming questions according to (sorting) scores of candidate questions and recites (implicitly) mathematical steps of  computing scores. The mere recitation of a generic computer device/system to perform these mental steps and mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 14:
Step 2A
Prong 1 (Yes):
wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises: sorting the questions in the candidate question set according to the comprehensive feature scores,   (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of sorting questions according to scores. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
and constructing the recommended question set of the first product object based on a sorting result; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming questions according to sorted candidate questions. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
or using a set constructed from questions corresponding to calculated comprehensive feature scores that are not less than a feature score threshold as the recommended question set of the first product object. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of forming questions according to scores associated with those questions and recites the mathematical step of comparing/computing the scores relative to a threshold. The mere recitation of a generic computer device/system to perform these mental and mathematical calculation steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 15:
Step 2A
Prong 1 (Yes):
wherein the determining the one or more candidate product objects that are similar to the first product object comprises: performing word segmentation processing on description information of the first object to obtain keyword sets corresponding to the first object; (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of parsing (word segmentation processing) a product description to obtain product-specific keywords. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
and determining one or more product objects corresponding to one or more word vector similarity degrees that are not less than a word vector similarity threshold to be one or more candidate product objects similar to the first product object from among word vector similarity degrees that are calculated based on the keyword sets. (Yes)  The claim, under its broadest reasonable interpretation, recites mathematical steps of calculating a similarity from feature vectors and determining candidate products based on that similarity. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Prong 2 (No): (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 16:
Step 2A
Prong 1 (Yes):
wherein a word vector similarity degree of the one or more word vector similarity degrees comprises a Jaccard similarity coefficient.   (Yes) The claim, under its broadest reasonable interpretation, recites mathematical steps of computing a similarity metric according to the Jaccard similarity coefficient. The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mathematical concepts and mental processes groups. 
Prong 2 (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 17:
Step 2A
Prong 1 (Yes):
wherein the determining the one or more candidate product objects that are similar to the first product object comprises determining, from among picture similarities of other product objects with respect to the first product object, one or more product objects corresponding to one or more picture similarities that are not less than a picture similarity threshold as one or more candidate product objects similar to the first product object. (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining candidate products related to another products through  determination of the similarity between images and recites the mathematical step of comparing/calculating the similarity relative to a threshold to determine the candidate product set.  The mere recitation of a generic computer device/system to perform these mathematical steps does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Prong 2 (No): (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 10. 
Claim 18:
Step 2A
Prong 1 (Yes): There is no additional element for Prong 1
Prong 2 (No): The claim recites additional elements:
wherein the acts further comprise storing questions in the candidate question set or a recommended question set of the first product object.   – The storing of information is a data gathering operation which is an insignificant extra-solution activity that does not take the claim out of the mental processes group (see MPEP 2106.05(g)). 
These additional elements do not integrate the judicial exception into a practical application because the computing devices are recited at a high level of generality and correspond to generic computer functions.  
Step 2B: 
The element in the limitations below is insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
wherein the acts further comprise storing questions in the candidate question set or a recommended question set of the first product object. It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(a)).

Therefore, as a whole claims 12-18 do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding the dependent claims 20-21 which is dependent on claim 19, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 20:
Step 2A
Prong 1 (Yes):
wherein the questions comprises existing user questions of one or more candidate product objects that are similar to the first product object.  (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of receiving and displaying existing (user)candidate/recommended questions related to a product according to products similar to the product which may be performed on pen and paper (see, for example, MPEP 2106.04(a)(2)(III)(C2)). The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mental processes and mathematical concepts groups.
Prong 2 (No): The claim does not recite additional elements
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 19. 
Claim 21:
Step 2A
Prong 1 (Yes):
wherein the features comprise one or a combination of the following: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, respective qualities of the existing user questions, respective answers of the existing user questions, respective degrees of concern of users in the existing user questions, and respective click rates of the existing user questions (Yes)  The claim, under its broadest reasonable interpretation, recites mental steps of determining question features that represent the similarity between objects to which are associated questions, determining question features that represent qualities of the questions, determining features that represent answers to the questions, or determining question features that represent concerns of users in the question as well as the mathematical step of determining question features by calculating (adding) clicks associated with existing questions. The mere recitation of a generic computer device/system to perform these mental steps does not take the claim limitation out of the mathematical concepts and mental processes groups.
Prong 2 (No): The claim does not recite any additional element:
Step 2B: 
The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in claim 19. 

In summary, as shown in the analysis above, claims 1-10 and 12-21 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-10 and 12-21 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 10, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura et al. (US2017/0345014, Filed 24 May 2016), hereinafter referred to as Kochura, in view of Ibrahim et al. (“ES-Rank: Evolution Strategy Learning to Rank Approach”, SAC 2017, April, 2017, pp. 944-950), hereinafter referred to as Ibrahim.

In regards to claim 1, Kochura teaches A method implemented by one or more computing device, the method comprising: selecting a first product object; ([0010, Figure 1, Figure 4],  Any time a new product is released customers will have a number of questions about the product — both at the time of making the purchasing decision and after the product has been purchased . The potential customer often bases their purchase decision on the answers to questions about the new product ' s features , reliability and characteristics . The customer who has recently purchased the new product may have many of these same questions , as well as questions about installing new product , or operating various features of the product , or possibly questions about maintenance and trouble - shooting ., wherein a computer-based method that generates questions and answers for a new product (or a product that lacks such information) is selected for evaluation (Figure 1).) determining one or more candidate product objects that are similar to the first product object; ([0014, Figure 1] Identifying similar products or services may be based on products taxonomy , and the use of a topology hierarchy to identify a set of similarity coefficients . The similarity coefficient may be calculated by traversing the topology tree and calculating the number of nodes to traverse . The more distant are two products — that is , the more dissimilar — the smaller is the similarity coefficient ., wherein a set of products that are similar to the new/selected product are identified according to a similarity coefficient computation.) constructing a candidate question set for the first product object based on existing user questions of the one or more candidate product objects ([0011, 0019, 0022, Figure 1, Figure 3] FIG . 1 is a flowchart depicting a method according to various embodiments disclosed herein for generating a question set for an upcoming product ., The methods of searching for product statements of block 115 may use NLP , ML or other such statistical text analysis tools to parse and analyze buzz words and frequently used words in social media , finding correlation with most frequently asked questions about the product. These correlations to new products may be used to extract statements that may , in turn , be developed into new product questions ., If no sentiment is detected for a given statement the method proceeds from block 127 along the “ NO ” path back to block 121 to see whether there are other statements for to evaluate for that similar product . However , if block 127 indicates that an expression of sentiment has been identified the method proceeds along the “ YES ” path to block 129 . In block 129 the identified statement of sentiment is analyzed and rephrased as an inquiry or question . It may be the case that a particular statement can be phrased in two or more of different manners as separate inquiries ., wherein a set of questions are identified/derived from statements (which include questions such as in faq’s or feedback questions) associated with the similar products such that each question in this set is a candidate for inclusion in the questions to be applied to the new product (i.e., after further evaluation and ranking of the questions in that set).)  and calculating comprehensive feature scores of questions in the candidate question set according to characteristic scores of multiple features and weights of the multiple features, the multiple features including respective answers of the existing user questions, the calculating including: ([0030, 0032, Figure 1] In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters . In other instances the questions concerning issues that have the greatest impact on manufacturing or development costs may be weighted more heavily .,  The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein a question relevance is computed (ranking coefficient = comprehensive feature score) for each question based on relevancy weights assigned to different features of the products and including attributes of those products derived/discerned from statements associated with those products (e.g., functional attributes such as the comfort of a mattress  or cost of the related product that may be answers to the questions).) dividing the existing user questions into positive samples and negative samples; ([0010, 0018, 0022] The methods and systems identify new product characteristics with ratings of the customer interests that are mapped to previously collect question sets from social media , customer feedback , product marketing information and presentations , or the like ., Other data sources may include users ' positive and negative feedback for existing products on message boards , blogs and chat rooms , advertising and marketing documents for the current products , and any other social networking metadata , rating , tagging , votes or " likes " ., In block 129 the identified statement of sentiment is analyzed and rephrased as an inquiry or question . It may be the case that a particular statement can be phrased in two or more of different manners as separate inquiries . For example , the statement “ I like the sharp picture of this flat screen monitor compared to Model X , ” could be rephrased as , “ Does this flat screen monitor have as much resolution as compared to Model X ? " Or alternatively , the statement " I like the sharp picture of this flat screen monitor compared to Model X , ” could be rephrased as , “ Is the picture quality as sharp for this flat screen monitor as compared to Model X ? " If a given statement can be phrase as multiple questions , the questions may be stored as related questions . Alternatively , if the multiple questions are judged to be significantly different , they may be stored as separate questions ., wherein sentiment analysis determines the positivity or negativity of an opinion expressed in a related product statement (which includes existing questions in product feedback on social platforms) and considers this sentiment determination in the construction of a corresponding comparative question (e.g., whether one product is better than another) such that this results in dividing the (existing) questions into positive or negative samples according to the positivity or negativity of the corresponding sentiment and wherein this sentiment analysis is being interpreted as also including the formulation of questions according to positive and negative feedback for existing products on message boards and the like.) and using machine-learning to obtain the weights of the multiple features. ([0030, 0032, Figure 1] In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters . In other instances the questions concerning issues that have the greatest impact on manufacturing or development costs may be weighted more heavily .,  The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein products are characterized by features having different weighted significances depending on the nature of the product and the likely relevance of those product-specific features to consumers.)  
However, Kochura does not explicitly teach machine-learning. Although Kochura teaches the use of machine learning during NL semantic analysis (viz/, [0019, 0026, 0027]), he does not disclose the use of ML for the determination of the weights to be assigned to object features.
However,  Ibrahim, in the analogous environment of ranking information in Information Retrieval, teaches and using machine-learning to obtain the weights of the multiple features. ([Abstract, p. 945, Section 2, p. 946, Section 4, Algorithm 1, Table 3]The LTR problem is mainly about ranking the retrieved documents for users in search engines, question answering and product recommendation systems., A LTR dataset consists of query-document pairs for a large number of queries [23]. This is illustrated in Table 1 showing the representation of several query-document pairs. Each pair contains a relevance label indicating the relevance degree of the document for each query…. Each feature in the Feature Vector has the form FeatureID:FeatureValue, where FeatureValue contains the contribution value of this feature in the query-document pair…. The ranking function is used to rank the retrieved documents in response to the user’s query. Figure 1 shows the general LTR approach architecture that most learning-based approaches follow to deal with the IR ranking problem. It starts with the training set made of query-document pairs being the input to a computational intelligence or machine learning technique [15]. The ranking model or ranking function is created and then used to rank the search results for the user’s queries…. The proposed method is called ES-Rank and consists on evolving a vector of weights where each weight represents a desirable feature., wherein a machine learning algorithm learns how to weight query-document pairs (corresponding to one product being queried and another product with a descriptive document) by learning the importance (weight) of particular features associated with the query/documents features of documents (questions/statements/descriptions) .)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim to use machine learning to obtain the weights of the multiple features used for computing the comprehensive scores. The modification would have been obvious because one of ordinary skill would have been motivated to improve Information Retrieval efficiency and performance, including for the association of a query/question (new product) with a set of documents (product descriptions/questions) by implementing learning to rank machine learning methods, in particular one using evolutionary algorithms (Ibrahim [Abstract, pp. 944, Section 1, p. 949, Section 6, Table 3,Table 4, Figures 2-3]).

 In regards to claim 2, the rejection of claim 1 is incorporated and Kochura further teaches further comprising: constructing a recommended question set of the first product object based on the comprehensive feature scores.  ([Abstract, 0031, 0032, Figure 1] … , then ranks the questions to create the set of questions about the upcoming product ., In block 225 the user may specify parameters controlling the output of the analysis . For example , it is sometimes the case that similar questions will be generated . For example , the system may generate the following two questions : “ Is the new app backward compatible with data generated by the previous version of the app ? ” and “ Does the new app have the same features and controls as the previous version of the app ? ” The user may choose to group all the questions dealing with previous versions of the app together , regardless of their ranking criteria relative to other questions., The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein a set of questions is output to the user based on the ranked relevance values/scores according to various weighted criteria of relevance.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 1.

 In regards to claim 3, the rejection of claim 2 is incorporated and Kochura further teaches wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises sorting the questions in the candidate question set according to the comprehensive feature scores; ([0023, Figure 1] Once all the similar products have been considered , and their statements identified and analyzed , the method proceeds from block 119 via the “ NO ” branch to block 131 . In block 131 the questions are ranked based on predefined criteria . The criteria may include a weighting factor for the perceived importance of the feature or characteristic associated with the question based on statements discovered during the analysis., wherein questions for the new/selected product are ranked/sorted based on various relevancy criteria associated with the features of the product and related product as well as of the corresponding statement(s)  associated with the related product.) and constructing the recommended question set of the first product object based on a sorting result.  ([0031, 0032, Figure 1],  In block 225 the user may specify parameters controlling the output of the analysis . For example , it is sometimes the case that similar questions will be generated . For example , the system may generate the following two questions : “ Is the new app backward compatible with data generated by the previous version of the app ? ” and “ Does the new app have the same features and controls as the previous version of the app ? ” The user may choose to group all the questions dealing with previous versions of the app together , regardless of their ranking criteria relative to other questions., The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein a set of recommended questions is constructed and output to the user based on their ranked relevance (a sorting operation) according to various weighted criteria of relevance including a grouping of questions according to user preferences.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 1.

 In regards to claim 4, the rejection of claim 2 is incorporated and Kochura further teaches wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises using a set constructed from questions corresponding to calculated comprehensive feature scores that are not less than a feature score threshold as the recommended question set of the first product object.  ([0032, Figure 1]  The system may allow a parameter to be set to limit the number of questions in the final output to a given number , e . g . , 50 questions , 100 questions , 250 questions , 500 questions , 1 , 000 questions or the like . The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein the set of output/recommended questions is limited according to a threshold of relevance as determined by a predefined minimum value of relevance but also as determined by a maximum in the number of questions in that set in which the relevancy threshold corresponds to the relevance of the most relevant question that falls out of the highest pre-specified number of ranked relevance measures.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 1.

 In regards to claim 5, the rejection of claim 2 is incorporated and Kochura further teaches wherein the features further comprise one or a combination of the following: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, ([0029] In block 219 the user is able to specify one or more characteristics or features that will be required in order for the product to be considered similar for the purpose of the analysis . If a required characteristic or feature is not present , the product will not be considered a similar product . Similarly , the user may set a range ( or threshold ) for a measurable characteristic or feature . If the measurable characteristic or feature of a product falls outside that range ( or below / above the threshold ) the product will not be considered a similar product ., wherein a minimum similarity is required between the new/selected product and related products such that any product-related statement (including a product-related question) is considered not to be relevant if the similarity is insufficient but is considered to be potentially relevant if the similarity is sufficient.) respective 25qualities of the existing user questions, ([0019] The statistical text analysis techniques may be used to extract questions from the social media , associating the media circle with product features and use that to identify the social media circles for new product . The type of questions asked by those groups may tend to be weighted more heavily since the questions would be more likely to be relevant ., wherein questions asked by groups in a social media circle identified based on product features are weighted higher because they are considered to be more likely to be relevant (i.e., to be of higher quality/pertinence based on the association of the social media circle with the product). respective degrees of concern of users in the existing user questions, ([0030] In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters ., wherein questions which relate to specific product-related issues (degree of concern) such as cost or comfort are weighted higher.) and respective click rates of the existing user questions ([0018] The data sources may also include internal sources or private sources such as the search results of previous searches , data from consumer brainstorming sessions , chat logs from customer service chatrooms , scanned images of product literature , transcripts of help - line telephone calls , or the like . Other data sources may include users ' positive and negative feedback for existing products on message boards , blogs and chat rooms , advertising and marketing documents for the current products , and any other social networking metadata , rating , tagging , votes or " likes " . An indication of data relevance may be gleaned by determining how many times this information was viewed , or has been referenced in other documents., wherein an indication of relevance of information from which the question is derived is a number of times it has been viewed (frequency of clicking).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 1.

In regards to claim 9, the rejection of claim 1 is incorporated and Kochura further teaches further comprising a storing questions in the candidate question set or the recommended question set of the first product object.  ([0022, 0023, Claim 16, Figure 3] If a given statement can be phrase as multiple questions , the questions may be stored as related questions . Alternatively , if the multiple questions are judged to be significantly different , they may be stored as separate questions., Once the questions have been ranked and stored , the method proceeds to block 133 and ends ., Claim 16: A computer configured to execute instructions for generating a set of questions about an upcoming product , the computer comprising :… a memory configured to store rephrased versions of the product statements , said rephrased versions comprising inquiries about the upcoming product ;, wherein the candidate set of questions are stored in memory prior to the ranking process that determines the recommended set (e.g., after sentiment analysis has led to a candidate question) and the recommended set of questions are also stored (e.g., the rephrased question but also the data base storing the master list of relevant Q/A’s).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 1.

Claim 10 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 1 which can be found in Kochura and  Ibrahim . It is noted that claim 10 also recites memory, instructions, and processors to execute the method which are also found in Kochura (e.g., [0035, Figure 4]).  

 In regards to claim 12, the rejection of claim 10 is incorporated and Kochura further teaches wherein the features further comprise one or a combination of the following: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, ([0029] In block 219 the user is able to specify one or more characteristics or features that will be required in order for the product to be considered similar for the purpose of the analysis . If a required characteristic or feature is not present , the product will not be considered a similar product . Similarly , the user may set a range ( or threshold ) for a measurable characteristic or feature . If the measurable characteristic or feature of a product falls outside that range ( or below / above the threshold ) the product will not be considered a similar product ., wherein a minimum similarity is required between the new/selected product and related products such that any product-related statement (including a product-related question) is considered not to be relevant if the similarity is insufficient but is considered to be potentially relevant if the similarity is sufficient.) respective 25qualities of the existing user questions, ([0019] The statistical text analysis techniques may be used to extract questions from the social media , associating the media circle with product features and use that to identify the social media circles for new product . The type of questions asked by those groups may tend to be weighted more heavily since the questions would be more likely to be relevant ., wherein questions asked by groups in a social media circle identified based on product features are weighted higher because they are considered to be more likely to be relevant (i.e., to be of higher quality/pertinence based on the association of the social media circle with the product).) respective answers of the existing user questions, respective degrees of concern of users in the existing user questions, ([0023, 0030] For example , the statement “ The size of the flat screen monitor was the most important factor in my decision to buy Model X ” would result in size being weighed heavily — that is , more important — as compare to other characteristics .,  In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters ., wherein questions which relate to specific product-related issues (degree of concern) such as cost or comfort are weighted higher and wherein this also corresponds to a weighting of relevance of an answer according to a deduced importance of that answer by a consumer.) and respective click rates of the existing user questions ([0018] The data sources may also include internal sources or private sources such as the search results of previous searches , data from consumer brainstorming sessions , chat logs from customer service chatrooms , scanned images of product literature , transcripts of help - line telephone calls , or the like . Other data sources may include users ' positive and negative feedback for existing products on message boards , blogs and chat rooms , advertising and marketing documents for the current products , and any other social networking metadata , rating , tagging , votes or " likes " . An indication of data relevance may be gleaned by determining how many times this information was viewed , or has been referenced in other documents., wherein an indication of relevance of information from which the question is derived is a number of times it has been viewed (frequency of clicking).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 10.

Claim 13/10 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 2/1 which can be found in Kochura and Ibrahim. 

 In regards to claim 14, the rejection of claim 13 is incorporated and Kochura further teaches wherein the constructing the recommended question set of the first product object based on the comprehensive feature scores comprises: sorting the questions in the candidate question set according to the comprehensive feature scores,  ([0023, Figure 1] Once all the similar products have been considered , and their statements identified and analyzed , the method proceeds from block 119 via the “ NO ” branch to block 131 . In block 131 the questions are ranked based on predefined criteria . The criteria may include a weighting factor for the perceived importance of the feature or characteristic associated with the question based on statements discovered during the analysis., wherein questions for the new/selected product are ranked/sorted based on various relevancy criteria associated with the features of the product and related product as well as of the corresponding statement(s)  associated with the related product.) and constructing the recommended question set of the first product object based on a sorting result  ([0031, 0032, Figure 1],  In block 225 the user may specify parameters controlling the output of the analysis . For example , it is sometimes the case that similar questions will be generated . For example , the system may generate the following two questions : “ Is the new app backward compatible with data generated by the previous version of the app ? ” and “ Does the new app have the same features and controls as the previous version of the app ? ” The user may choose to group all the questions dealing with previous versions of the app together , regardless of their ranking criteria relative to other questions., The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein a set of recommended questions is constructed and output to the user based on their ranked relevance (a sorting operation) according to various weighted criteria of relevance including a grouping of questions according to user preferences.) or using a set constructed from questions corresponding to calculated comprehensive feature scores that are not less than a feature score threshold as the recommended question set of the first product object.  ([0032, Figure 1]  The system may allow a parameter to be set to limit the number of questions in the final output to a given number , e . g . , 50 questions , 100 questions , 250 questions , 500 questions , 1 , 000 questions or the like . The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein the set of output/recommended questions is limited according to a threshold of relevance as determined by a predefined minimum value of relevance but also as determined by a maximum in the number of questions in that set in which the relevancy threshold corresponds to the relevance of the most relevant question that falls out of the highest pre-specified number of ranked relevance measures.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim for the same reasons as pointed out for claim 10.

Claim 18/10 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 9/1 which can be found in Kochura and Ibrahim. 

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura, in view of Ibrahim, and in further view of Dong et al. (“Mining Experiential Product Cases”, 21st International Conference (ICCBR2013), July, 2013, pp. 1-10), hereinafter referred to as Dong.

In regards to claim 6, the rejection of claim 1 is incorporated and Kochura further teaches wherein the determining the one or more candidate product objects that are similar to the first product object comprises: performing word segmentation processing on description information of the first object to obtain keyword sets corresponding first object; ([0019, Figure 1] Various aspects of the disclosed embodiments may entail the use of natural language processing ( NLP ) , machine learning ( ML ) , or other such statistical text analysis techniques . For example , the searching of block 115 , the identification of known characteristics of block 105 , the search for similar products of block 107 , and the evaluation of similar product statements of block 123 may each utilize NLP , ML or other such statistical text analysis techniques . The methods of searching for product statements of block 115 may use NLP , ML or other such statistical text analysis tools to parse and analyze buzz words and frequently used words in social media , finding correlation with most frequently asked questions about the product ., wherein products that are similar to a new product are identified by applying NLP techniques to the analysis of similar/other product statements such that this analysis entails the semantic parsing (word segmentation) of descriptive information (product statements) for both the new product and the related products and the corresponding identification of buzz words (keywords) that represent the pertinent characteristics of each respective product.) and determining one or more product objects corresponding to one or more word vector similarity degrees that are not less than a word vector similarity threshold to be one or more candidate product objects similar to the first product object from among word vector similarity degrees that are calculated based on the keyword sets.  ([0028, 0029] Upon completing the NLP and ML training routines the method proceeds to block 217 set the thresholds for the similarity coefficients . Similarity coefficients provide an indication of the similarity , or dissimilarity , of two products being compared ., In block 219 the user is able to specify one or more characteristics or features that will be required in order for the product to be considered similar for the purpose of the analysis . If a required characteristic or feature is not present , the product will not be considered a similar product . Similarly , the user may set a range ( or threshold ) for a measurable characteristic or feature . If the measurable characteristic or feature of a product falls outside that range ( or below / above the threshold ) the product will not be considered a similar product .,  wherein a minimum similarity is required between the new/selected product and related products such that any product-related statement (including a product-related question) is considered not to be relevant if the similarity is insufficient but is considered to be potentially relevant if the similarity is sufficient and wherein this similarity is based on taxonomic/semantic correlation of product characteristics/features (including buzzwords/keywords).)
However, Kochura and Ibrahim do not explicitly teach word vector … word vector … word vector. Although Kochura teaches the determination of similarity coefficients using semantic analysis, he does not disclose how that the similarity is computed through a word vector similarity function. Ibrahim does not explicitly disclose a word vector similarity function.
However, Dong, in the analogous environment of using NLP to find similar products teaches wherein the determining the one or more candidate product objects that are similar to the first product object comprises: performing word segmentation processing on description information of the first object to obtain keyword sets corresponding first object ([p. 3, Section 2.1, p. 4, Section 3, Figure 1] We consider two types of features — bi-gram features and single-noun features — and use a combination of shallow NLP and statistical methods, combining ideas from [3, 5] to mine them. For the former we look for bi-grams in reviews which conform to one of two basic part-of-speech patterns: (1) an adjective followed by a noun (AN) (e.g. wide angle); or (2) a noun followed by a noun (NN) (e.g. video mode)., Regardless, as with typical approaches to case-based recommendation we will assume Q to be the starting point for a more-like-this style of recommendation., wherein NLP is used to parse/segment product descriptions (reviews) to generate a set of semantic features (keywords such as “wide angle”) corresponding to that product description and wherein these features are generated both for selected product (query object) and all potential related products.) and determining one or more product objects corresponding to one or more word vector similarity degrees that are not less than a word vector similarity threshold to be one or more candidate product objects similar to the first product object from among word vector similarity degrees that are calculated based on the keyword sets. ([pp. 6-7, Section 3.2, Figure 1] Once we have a set of k-comparable cases we can rank them by their similarity to the query product case and return the top n as recommendations. For example, Equations 5 and 6 show standard versions of Jaccard and Cosine similarity metrics; we refer to these as J and C in our evaluation. … <equations 5, 6>, wherein a vector of the semantic features are formed (F(Q), F(C_P), which represent the presence of keywords obtained from parsing the respective product description) for both the selected product and for each of the alternative products with the similarity between the alternative products and the first product determined through a similarity metric (equations 5, 6) and wherein the set of similar product objects that are selected/recommended consist of those with the top n similarity metric such that the word vector similarity threshold is the similarity associated with the nth most similar product.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura and Ibrahim to incorporate the teachings of Dong to compute a similarity between a selected product and other candidate objects by using word segmentation on product descriptions to generate keywords that are used to form feature vectors with which a similarity metric between the selected product and candidate products is computed such that only those candidate products that have similarity greater than or equal to a threshold are considered in a selected set of candidate products. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good precision recommendation of alternative products relative to a user-selected product (object) based on an automated semantic comparison of the respective product descriptions of the alternative products relative to the selected product. (Dong, [Abstract, pp. 10-11, Section 4.4, p. 11, Section 4.5, Figure 4, Figure 5]).

In regards to claim 7, the rejection of claim 6 is incorporated and Kochura and Ibrahim do not further teach wherein a word vector similarity degree of the one or more word vector similarity degrees comprises a Jaccard similarity coefficient.  
However, Dong, in the analogous environment of using NLP to find similar products teaches wherein a word vector similarity degree of the one or more word vector similarity degrees comprises a Jaccard similarity coefficient.  ([pp. 6-7, Section 3.2, Figure 1] Once we have a set of k-comparable cases we can rank them by their similarity to the query product case and return the top n as recommendations. For example, Equations 5 and 6 show standard versions of Jaccard and Cosine similarity metrics; we refer to these as J and C in our evaluation. … <equations 5>, wherein the Jaccard similarity metric is used to compute the semantic similarity between products as determined through the similarity between the product description of a selected product and the product description of each of the alternative products.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura and Ibrahim to incorporate the teachings of Dong to compute a Jaccard similarity between a selected product and other candidate objects by using word segmentation on product descriptions to generate keywords that are used to form feature vectors with which the Jaccard similarity metric between the selected product and candidate products is computed such that only those candidate products that have Jaccard similarity greater than or equal to a threshold are considered in a selected set of candidate products. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good precision recommendation of alternative products relative to a user-selected product (object) based on an automated semantic comparison of the respective product descriptions of the alternative products relative to the selected product in which the similarity metric is the Jaccard similarity metric. (Dong, [Abstract, pp. 10-11, Section 4.4, p. 11, Section 4.5, Figure 4, Figure 5]).

Claim 15/10 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 6/1 which can be found in Kochura, Ibrahim, and Dong. 

Claim 16/15 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 7/6 which can be found in Kochura, Ibrahim, and Dong. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura, in view of Ibrahim, and in further view of Kalantidis et al. (“Getting the Look: Clothing Recognition and Segmentation for Automatic Product Suggestions in Everyday Photos”, ICMF’13, April, 2013, pp.  July, 2013, pp. 105-113), hereinafter referred to as Kalantidis.

In regards to claim 8, the rejection of claim 1 is incorporated and Kochura and Ibrahim do not further teach wherein the determining the one or more candidate product objects that are similar to the first product object comprises determining, from among picture similarities of other product objects with respect to the first product object, one or more product objects corresponding to one or more picture similarities that are not less than a picture similarity threshold as one or more candidate product objects similar to the first product object.  Although Kochura teaches the determination of product similarities based on semantic analysis of product statements/descriptions, he does not disclose that these product statements/descriptions include image. Ibrahim also does not disclose a similarity based on image similarity.
However, Kalantidis, in the analogous environment of using image analysis to find similar products teaches wherein the determining the one or more candidate product objects that are similar to the first product object comprises determining, from among picture similarities of other product objects with respect to the first product object, one or more product objects corresponding to one or more picture similarities that are not less than a picture similarity threshold as one or more candidate product objects similar to the first product object.  ([p. 108, Section 3.2, p. 109, Section 4.1, p. 110, Section 4.3, Figure 9]  Clustering needs to be performed on a visual feature space, we therefore extract visual features for each segment s of the initial over-segmentation Sinit and calculate the corresponding feature vector f(s). The visual features used are discussed in Section 4.1., We describe the visual attributes of a region by capturing color and texture characteristics. …However, at query time we need to extract visual features for many segments, i.e. for every one of the initial segmentation Sinit, and require visual features that can be rapidly extracted. We therefore stick to simple descriptors rather than using more sophisticated ones, e.g. like SIFT [9]. To describe color we quantized the RGB values of each pixel to a uniform color dictionary of 29 elements. For texture we used Local binary patterns (LBPs) [11] and specifically just calculate the 9-dimensional histogram of uniform patterns., After having one feature vector per image for the whole product collection, we need to be able to quickly retrieve such vectors that are similar to a query region vector…. … We therefore create and store in memory indexes per class and at query time only query the corresponding index for each clothing region. For each search, we get the k most similar products and then threshold the distance to actually display only the results that are visually very close to the query. In cases where no products are below the distance threshold, that specific query region is discarded., wherein a similarity is computed between a selected first product (query object) and alternative similar products using a similarity metric which computes the similarity between features derived from the image of the selected first product and corresponding features derived from the image of each of the potentially similar other products such that the k most similar product objects are selected (recommended set of candidate products) such that the predetermined threshold for forming this set of k products is the similarity associated with the kth (ranked) product and such that if no metric exceeds another predetermined similarity metric threshold, none of the candidate products is chosen.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura and Ibrahim to incorporate the teachings of Kalantidis to compute similarity between a selected product and other candidate objects based on  the images associated with each product such that only those candidate products that have similarity greater than or equal to a threshold are considered in a selected set of candidate products. The modification would have been obvious because one of ordinary skill would have been motivated to achieve effective recommendation of alternative products relative to a user-selected product (object) based on an automated comparison of the respective product images of the alternative products relative to that of the selected product. (Kalantidis, [Abstract, p. 111, Section 6, Table 3]).

Claim 17/10 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 8/1 which can be found in Kochura, Ibrahim, and Kalantidis. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura, in view of Ibrahim, and in further view of Brian Johnson (US2014/0181136, published 26 June, 2014), hereinafter referred to as Johnson.

In regards to claim 19, Kochura teaches One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: ([0035, Figure 4],  FIG . 4 depicts computer and hardware systems for use in implementing various embodiments disclosed herein .wherein a computer-based method is implemented in a framework with memory, processors, and instructions for generates questions and answers for a new product.) … displaying the question interface; : ([0031, 0042, Figure 4],  A graphics controller 425 may also be provided to allow applications running on the processor 401 to display information to a user., wherein a user interface is made available to the user for the purpose of displaying results (question set) and to allow the user to input parameters used to configure the process of forming those questions.)receiving a request for viewing questions in a candidate question set of the first product object based on the question interface;  ([0010, 0031, Figure 1, Figure 4],  Any time a new product is released customers will have a number of questions about the product — both at the time of making the purchasing decision and after the product has been purchased . The potential customer often bases their purchase decision on the answers to questions about the new product ' s features , reliability and characteristics . The customer who has recently purchased the new product may have many of these same questions , as well as questions about installing new product , or operating various features of the product , or possibly questions about maintenance and trouble - shooting ., In block 225 the user may specify parameters controlling the output of the analysis . For example , it is sometimes the case that similar questions will be generated …In such instances the user may specify in block 225 that the two similar questions are both to be presented , or alternatively , the system will prompt the user with a choice to select one or both questions for including in the final product., wherein the user provides input (via an interface) into the question set generation framework in which these parameters (which include characteristics of the products as well as preferences in how the questions will be organized for output/display) is being interpreted as a request for viewing the questions associated with a particular selected product that is received by that framework.)  28receiving the questions in the candidate question set of the first product object; ([0011, 0019, 0022, Figure 1, Figure 3] FIG . 1 is a flowchart depicting a method according to various embodiments disclosed herein for generating a question set for an upcoming product ., The methods of searching for product statements of block 115 may use NLP , ML or other such statistical text analysis tools to parse and analyze buzz words and frequently used words in social media , finding correlation with most frequently asked questions about the product. These correlations to new products may be used to extract statements that may , in turn , be developed into new product questions ., If no sentiment is detected for a given statement the method proceeds from block 127 along the “ NO ” path back to block 121 to see whether there are other statements for to evaluate for that similar product . However , if block 127 indicates that an expression of sentiment has been identified the method proceeds along the “ YES ” path to block 129 . In block 129 the identified statement of sentiment is analyzed and rephrased as an inquiry or question . It may be the case that a particular statement can be phrased in two or more of different manners as separate inquiries ., wherein a set of questions are identified/derived from statements (which include questions such as in faq’s or feedback questions) associated with the similar products such that each question in this set is a candidate for inclusion in the questions to be applied to the new product (i.e., after further evaluation and ranking of the questions in that set) and such that this identification/derivation includes the reception within the question generation framework of the candidate set for further evaluation.)  and calculating comprehensive feature scores of questions in the candidate question set according to characteristic scores of multiple features and weights of the multiple features, the multiple features including respective answers of the existing user questions, the calculating including: ([0030, 0032, Figure 1] In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters . In other instances the questions concerning issues that have the greatest impact on manufacturing or development costs may be weighted more heavily .,  The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein a question relevance is computed (ranking coefficient = comprehensive feature score) for each question based on relevancy weights assigned to different features of the products and including attributes of those products derived/discerned from statements associated with those products (e.g., functional attributes such as the comfort of a mattress  or cost of the related product that may be answers to the questions).) dividing the existing user questions into positive samples and negative samples; ([0010, 0018, 0022] The methods and systems identify new product characteristics with ratings of the customer interests that are mapped to previously collect question sets from social media , customer feedback , product marketing information and presentations , or the like ., Other data sources may include users ' positive and negative feedback for existing products on message boards , blogs and chat rooms , advertising and marketing documents for the current products , and any other social networking metadata , rating , tagging , votes or " likes " ., In block 129 the identified statement of sentiment is analyzed and rephrased as an inquiry or question . It may be the case that a particular statement can be phrased in two or more of different manners as separate inquiries . For example , the statement “ I like the sharp picture of this flat screen monitor compared to Model X , ” could be rephrased as , “ Does this flat screen monitor have as much resolution as compared to Model X ? " Or alternatively , the statement " I like the sharp picture of this flat screen monitor compared to Model X , ” could be rephrased as , “ Is the picture quality as sharp for this flat screen monitor as compared to Model X ? " If a given statement can be phrase as multiple questions , the questions may be stored as related questions . Alternatively , if the multiple questions are judged to be significantly different , they may be stored as separate questions ., wherein sentiment analysis determines the positivity or negativity of an opinion expressed in a related product statement (which includes existing questions in product feedback on social platforms) and considers this sentiment determination in the construction of a corresponding comparative question (e.g., whether one product is better than another) such that this results in dividing the (existing) questions into positive or negative samples according to the positivity or negativity of the corresponding sentiment and wherein this sentiment analysis is being interpreted as also including the formulation of questions according to positive and negative feedback for existing products on message boards and the like.) and using machine-learning to obtain the weights of the multiple features.. ([0030, 0032, Figure 1] In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters . In other instances the questions concerning issues that have the greatest impact on manufacturing or development costs may be weighted more heavily .,  The system may also be set to return all questions that exceed a predefined value for relevance , for example , defined by the ranking coefficient ., wherein products are characterized by features having different weighted significances depending on the nature of the product and the likely relevance of those product-specific features to consumers.)  and submitting a question selected by the user from the displayed questions.  ([0031] In such instances the user may specify in block 225 that the two similar questions are both to be presented , or alternatively , the system will prompt the user with a choice to select one or both questions for including in the final product .,wherein a set of questions are displayed/presented at an interface at which the user can select a question to be further processed (submitted) into a “final product”.) 
However, Kochura does not explicitly teach receiving an access request of a user for a question interface of a first product object; … machine-learning. Although Kochura teaches the use of machine learning during NL semantic analysis (viz/, [0019, 0026, 0027]), he does not disclose the use of ML for the determination of the weights to be assigned to object features. Also, Kochura does not disclose an access request from the user for accessing the question interface.
However,  Ibrahim, in the analogous environment of ranking information in Information Retrieval, teaches and using machine-learning to obtain the weights of the multiple features. ([Abstract, p. 945, Section 2, p. 946, Section 4, Algorithm 1, Table 3]The LTR problem is mainly about ranking the retrieved documents for users in search engines, question answering and product recommendation systems., A LTR dataset consists of query-document pairs for a large number of queries [23]. This is illustrated in Table 1 showing the representation of several query-document pairs. Each pair contains a relevance label indicating the relevance degree of the document for each query…. Each feature in the Feature Vector has the form FeatureID:FeatureValue, where FeatureValue contains the contribution value of this feature in the query-document pair…. The ranking function is used to rank the retrieved documents in response to the user’s query. Figure 1 shows the general LTR approach architecture that most learning-based approaches follow to deal with the IR ranking problem. It starts with the training set made of query-document pairs being the input to a computational intelligence or machine learning technique [15]. The ranking model or ranking function is created and then used to rank the search results for the user’s queries…. The proposed method is called ES-Rank and consists on evolving a vector of weights where each weight represents a desirable feature., wherein a machine learning algorithm learns how to weight query-document pairs (corresponding to one product being queried and another product with a descriptive document) by learning the importance (weight) of particular features associated with the query/documents features of documents (questions/statements/descriptions) .)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim to use machine learning to obtain the weights of the multiple features used for computing the comprehensive scores. The modification would have been obvious because one of ordinary skill would have been motivated to improve Information Retrieval efficiency and performance, including for the association of a query/question (new product) with a set of documents (product descriptions/questions) by implementing learning to rank machine learning methods, in particular one using evolutionary algorithms (Ibrahim [Abstract, pp. 944, Section 1, p. 949, Section 6, Table 3,Table 4, Figures 2-3]).
However, Kochura and Ibrahim do not explicitly teach receiving an access request of a user for a question interface of a first product object… Ibrahim does not disclose interface access using an access request.
However, Johnson, in the analogous environment of question set generation in Information Retrieval, teaches receiving an access request of a user for a question interface of a first product object; displaying the question interface; ([0038, 0087, Figure 1, Figure 8, Figure 11] The web client 106 accesses the various market place and payment applications 120 and 122 via the web interface supported by the web server 116. Similarly, the programmatic client 108 accesses the various services and functions provided by the marketplace and payment applications 120 and 122 via the programmatic interface provided by the API server 114. The programmatic client 108 may, for example, be a seller application…., The item listing page 1100 may be provided in response to a user selecting (e.g., clicking) a search result in a search results page (e.g., one of the search results 830 in FIG. 8)., wherein the system receives a request to provide access to a user for a question interface (Figure 8, Figure 11) in response to the user selecting a product in a search results page with that interface being displayed in response to this selection/request.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura and Ibrahim for the system/apparatus to receive an access request of a user for a question interface of a first product object with the question interface used to display a set of questions. The modification would have been obvious because one for previous of ordinary skill would have been motivated to improve related question/query retrieval for a user for a user-selected product when the new product/listing has little or no existing query/question information by identifying related queries from similar old products/listings and presenting the set of questions to that user through a user interface (Johnson, [0019, 0085, 0086]).

In regards to claim 20, the rejection of claim 19 is incorporated and Kochura further teaches wherein the questions comprises existing user questions of one or more candidate product objects that are similar to the first product object.  ([0019, 0023, Figure 1] The methods of searching for product statements of block 115 may use NLP , ML or other such statistical text analysis tools to parse and analyze buzz words and frequently used words in social media , finding correlation with most frequently asked questions about the product. These correlations to new products may be used to extract statements that may , in turn , be developed into new product questions ., Once all the similar products have been considered , and their statements identified and analyzed , the method proceeds from block 119 via the “ NO ” branch to block 131 . In block 131 the questions are ranked based on predefined criteria . The criteria may include a weighting factor for the perceived importance of the feature or characteristic associated with the question based on statements discovered during the analysis., wherein a set of questions are identified/derived from statements (which include questions such as in faq’s or feedback questions) associated with similar (candidate) products such that each question in this set is a candidate for inclusion in the questions to be applied to the new product (i.e., after further evaluation and ranking of the questions in that set).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim and Johnson for the same reasons as pointed out for claim 19.

In regards to claim 21, the rejection of claim 19 is incorporated and Kochura further teaches wherein the features comprise one or a combination of the following: respective degrees of similarity between candidate product objects corresponding to the existing user questions and the first product object, ([0029] In block 219 the user is able to specify one or more characteristics or features that will be required in order for the product to be considered similar for the purpose of the analysis . If a required characteristic or feature is not present , the product will not be considered a similar product . Similarly , the user may set a range ( or threshold ) for a measurable characteristic or feature . If the measurable characteristic or feature of a product falls outside that range ( or below / above the threshold ) the product will not be considered a similar product ., wherein a minimum similarity is required between the new/selected product and related products such that any product-related statement (including a product-related question) is considered not to be relevant if the similarity is insufficient but is considered to be potentially relevant if the similarity is sufficient.) respective qualities of the existing user questions, ([0019] The statistical text analysis techniques may be used to extract questions from the social media , associating the media circle with product features and use that to identify the social media circles for new product . The type of questions asked by those groups may tend to be weighted more heavily since the questions would be more likely to be relevant ., wherein questions asked by groups in a social media circle identified based on product features are weighted higher because they are considered to be more likely to be relevant (i.e., to be of higher quality/pertinence based on the association of the social media circle with the product).  respective answers of the existing user questions, respective degrees of concern of users in the existing user questions, ([0023, 0030] For example , the statement “ The size of the flat screen monitor was the most important factor in my decision to buy Model X ” would result in size being weighed heavily — that is , more important — as compare to other characteristics .,  In block 221 the criteria for ranking the questions are decided upon . A question concerning an issue associated with a buy / no buy decision may , in some instances , be weighted heavily for relevance . For products in a market that is very price sensitive , questions concerning price or cost may be weighted heavily . For some products there may be one or more parameters that are of most significant to consumers . For example , if a person is purchasing a mattress for their bed , then the comfort of the mattress may be among the most significant parameters ., wherein questions which relate to specific product-related issues (degree of concern) such as cost or comfort are weighted higher and wherein this also corresponds to a weighting of relevance of an answer according to a deduced importance of that answer by a consumer.) and respective click rates of the existing user questions. ([0018] The data sources may also include internal sources or private sources such as the search results of previous searches , data from consumer brainstorming sessions , chat logs from customer service chatrooms , scanned images of product literature , transcripts of help - line telephone calls , or the like . Other data sources may include users ' positive and negative feedback for existing products on message boards , blogs and chat rooms , advertising and marketing documents for the current products , and any other social networking metadata , rating , tagging , votes or " likes " . An indication of data relevance may be gleaned by determining how many times this information was viewed , or has been referenced in other documents., wherein an indication of relevance of information from which the question is derived is a number of times it has been viewed (frequency of clicking).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochura to incorporate the teachings of Ibrahim and Johnson for the same reasons as pointed out for claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilotti et al. (“Rank Learning for Factoid Question Answering with Linguistic and Semantic Constraints”, CIKM’10, October, 2010, pp. 459-468), teach the learning to rank machine learning methodologies using an SVM. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124